Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Examiner Amendment	
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Applicant agreed that the examiner’s amendment, authorized by H Warren Burnam 04/14/22

AMENDMENTS TO THE CLAIMS 

1.	(Currently Amended) A method comprising:
receiving, by a user equipment, a downlink subframe;
determining that the received downlink subframe includes a plurality of physical downlink control channels (PDCCH), and wherein at least some of the physical downlink control channels (PDCCH) are grouped into group subsets of physical downlink control channels (PDCCH);
determining, based on an identifier of the user equipment:
		(1) that at least one group subset of downlink control channels from the plurality of group subsets is a relevant group subset for decoding by a limited group of one user equipment; and
(2) a starting control channel element (CCE) location for the relevant group subset; and then

decoding the downlink control channels in the relevant group subset based, at least in part, on the determination that the at least one group subset of downlink control channels is the relevant group subset;
wherein the at least one group subset of downlink control channels from the plurality of group subsets is defined to cover all PDCCHs on all aggregation levels.

11.	(Currently Amended) A user equipment, comprising:
at least one radio frequency interface; and
at least one processor configured to, working with the radio frequency interface, cause the user equipment to perform at least the following:
receiving a downlink subframe;
determining that the received downlink subframe includes a plurality of physical downlink control channels (PDCCH), wherein at least some of the physical downlink control channels (PDCCH) are grouped into group subsets of physical downlink control channels (PDCCH));
determining, based on an identifier of the user equipment:
(1) that at least one group subset of downlink control channels from the plurality of group subsets is a relevant group subset for decoding by a limited group of one user equipment;
(2) a starting control channel element (CCE) location for the relevant group subset; and then
decoding the downlink control channels in the relevant group subset based, at least in part, on the determination that the at least one group subset of downlink control channels is the relevant group subset;
wherein the at least one group subset of downlink control channels from the plurality of group subsets is defined to cover all PDCCHs on all aggregation levels.


Claims 29-30 cancelled

Claim 1, 3-11, 13-28 are allowed


Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sulaiman Nooristany whose telephone number is (571) 270-1929.  The examiner can normally be reached on M-F from 9 to 5.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jeffrey Rutkowski, can be reached on (571) 270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SULAIMAN NOORISTANY/Primary Examiner, Art Unit 2415